FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LINDA D. SEKIYA,                         
                Plaintiff-Appellant,            No. 06-15887
                v.
                                                 D.C. No.
                                              CV-04-00297-DAE
ROBERT M. GATES,* officially as
Secretary of Defense,                            OPINION
              Defendant-Appellee.
                                         
        Appeal from the United States District Court
                 for the District of Hawaii
         David A. Ezra, District Judge, Presiding

                Submitted November 7, 2007**

                   Filed November 29, 2007

Before: Diarmuid F. O’Scannlain, A. Wallace Tashima, and
           Milan D. Smith, Jr., Circuit Judges.

                       Per Curiam Opinion




  *Robert M. Gates is substituted for his predecessor, Donald H.
Rumsfeld, as Secretary of Defense. Fed. R. App. P. 43(c)(2).
  **The panel finds this case appropriate for submission without oral
argument pursuant to Federal Rule of Appellate Procedure 34(a)(2).

                               15405
                        SEKIYA v. GATES                   15407


                         COUNSEL

Venetia K. Carpenter-Asui, Honolulu, Hawaii, for the
plaintiff-appellant.

Thomas A. Helper, Assistant United States Attorney, Hono-
lulu, Hawaii, for the defendant-appellee.


                          OPINION

PER CURIAM:

   Plaintiff-Appellant, Linda Sekiya, appeals from the grant of
a motion for summary judgment in favor of her employer,
Defendant-Appellee, Robert M. Gates, in his official capacity
as Secretary of Defense. Sekiya claims that her supervisor dis-
criminated against her on the basis of her disability, in viola-
tion of the Rehabilitation Act, 29 U.S.C. § 701, et seq. We
strike Sekiya’s opening brief in its entirety pursuant to Ninth
Circuit Rule 28-1 and dismiss the appeal. We publish this
opinion as a reminder that material breaches of our rules
undermine the administration of justice and cannot be toler-
ated.

                          Discussion

  [1] Federal Rule of Appellate Procedure 28 and our corre-
sponding Circuit Rules 28-1 to -4 clearly outline the manda-
15408                   SEKIYA v. GATES
tory components of a brief on appeal. These rules exist for
good reason. “In order to give fair consideration to those who
call upon us for justice, we must insist that parties not clog the
system by presenting us with a slubby mass of words rather
than a true brief.” N/S Corp. v. Liberty Mut. Ins. Co., 127 F.3d
1145, 1146 (9th Cir. 1997).

  [2] Here, Sekiya’s opening brief is so deficient that we are
compelled to strike it in its entirety and dismiss the appeal.
Cmty. Commerce Bank v. O’Brien (In re O’Brien), 312 F.3d
1135, 1137 (9th Cir. 2002). The brief fails to provide the
applicable standard of review, Fed. R. App. P. 28(a)(9)(B),
and makes virtually no legal arguments, Fed. R. App. P.
28(a)(9)(A). Furthermore, it lacks a table of contents, Fed. R.
App. P. 28(a)(2), a table of authorities, Fed. R. App. P.
28(a)(3), citations to authority, Fed. R. App. P. 28(a)(9)(A),
and accurate citations to the record, Fed. R. App. P.
28(a)(9)(A) & (e).

   [3] When writing a brief, counsel must provide an argument
which must contain “appellant’s contentions and the reasons
for them, with citations to the authorities and parts of the
record on which the appellant relies.” Fed. R. App. P.
28(a)(9)(A). In her brief, Sekiya challenges the district court’s
conclusion on summary judgment that she failed to present
evidence that would support a finding of discrimination or
establish that she was constructively discharged. She does so
by asserting that “Plaintiff-Appellant disagrees” and by pro-
viding this court with a list of asserted facts without adequate
citation to the record and without any argument or authority
on how these facts, contrary to the district court’s conclusion,
would support or establish the finding that Sekiya seeks. Bare
assertions and lists of facts unaccompanied by analysis and
completely devoid of caselaw fall far short of the requirement
that counsel present “appellant’s contentions and the reasons
for them.”

   [4] We are mindful of the harshness of this rule, especially
as its application could, if unwisely applied, leave a meritori-
                        SEKIYA v. GATES                    15409
ous appellant without a legal remedy when the fault lies solely
with his or her counsel. See N/S Corp., 127 F.3d at 1146.
With this concern in mind, and despite the abject deficiency
of the brief, we have reviewed Sekiya’s case on the merits
based on a review of the district court record, and we are sat-
isfied that the district court did not err. Sekiya, however, is
not “entitled to have us expatiate on our reasons for finding
[her] case unmeritorious.” Id. at 1147. We conclude that
Sekiya did not suffer an adverse employment action when her
supervisor requested further substantiation of her absences.
See 42 U.S.C. § 12112; Nunes v. Wal-Mart Stores, Inc., 164
F.3d 1243, 1246 (9th Cir. 1999). Furthermore, the sarcastic
comments made by her supervisor about her foot, though
insensitive, do not rise to the level of a constructive discharge
under our caselaw. See Brooks v. City of San Mateo, 229 F.3d
917, 930 (9th Cir. 2000) (constructive discharge occurs when
conditions are “so intolerable that a reasonable person would
leave the job”).

  APPEAL DISMISSED.